Citation Nr: 1415786	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  07-23 493	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to initial ratings in excess of 10 percent for epilepsy, grand mal from January 13, 1953 to March 13, 2002, in excess of 20 percent from March 14, 2002 to February 24, 2007, and in excess of 60 percent from February 25, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert R. Watkins, General Attorney


INTRODUCTION

The Veteran served on active duty from September 1947 to September 1951.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010 the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In August 2011, the Board issued a decision that partially granted the claim of entitlement to initial ratings in excess of 10 percent for epilepsy, grand mal from January 13, 1953 to March 13, 2002, in excess of 20 percent from March 14, 2002 to February 24, 2007, and in excess of 60 percent from February 25, 2007.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the May 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.


Accordingly, the August 2011 Board decision is vacated.  



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


